Citation Nr: 0942181	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cerebellar atrophy, 
claimed as residuals of head trauma.

2.  Entitlement to service connection for herpes.

3.  Entitlement to service connection for an acquired 
psychiatric disability, including posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1977 to 
September 1977, and from December 1979 to December 1983.  He 
had subsequent service in the Oregon Army National Guard, 
reportedly retiring in December 2000.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
residuals of head trauma, herpes, and PTSD.  The appellant 
perfected an appeal in July 2007.

With respect to the appellant's claim of service connection 
for PTSD, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that VA should consider 
alternative psychiatric disorders within the scope of an 
initial claim for service connection for a specific 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In light of the Court's decision, the Board has 
recharacterized the issue on appeal to include any acquired 
psychiatric disability.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

Here, the appellant did not specifically claim, nor did the 
RO expressly consider, entitlement to a psychiatric disorder 
other than PTSD.  Indeed, such would have required remarkable 
prescience in light of prior jurisprudence.  See e.g. Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (holding that 
where a claim of service connection for PTSD has been denied, 
and a new claim contains a different psychiatric diagnosis, 
even one producing the same symptoms in the same anatomic 
system, a new decision on the merits is required).  

Nonetheless, the Board finds that the appellant will not be 
prejudiced by the Board's consideration of the expanded 
issue.  As set forth in more detail below, the RO has 
obtained all available, relevant clinical records, which 
include diagnoses of psychiatric disorders other than PTSD.  
The appellant has also been advised that in order to 
establish service connection for any disability, the evidence 
must show "a relationship between your current disability 
and an injury, disease, or event in military service."  The 
appellant and his representative have been given ample 
opportunity to present such evidence.  The appellant was also 
given the opportunity to attend a hearing, although he failed 
to avail himself of that opportunity.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by the Board's consideration of the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  

With respect to matter of a personal hearing, the record 
indicates that in an August 2009 letter, the appellant was 
notified of the time and date of his requested Board hearing 
at the RO, but he failed to appear and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2009), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  Thus, the Board will proceed 
with consideration of this appeal, based on the evidence of 
record.

A review of the record indicates that in February 1984, the 
appellant filed a claim of entitlement to service connection 
for residuals of injuries he sustained in a January 1982 
motor vehicle accident, including a fractured jaw, dental 
trauma with numerous loose and missing teeth, a concussion, 
and scarring.  Although the RO appears to have undertaken 
significant evidentiary development in support of these 
claims, there is no indication that they were ever 
adjudicated.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The most probative evidence indicates that the 
appellant's current cerebellar atrophy is not causally 
related to his active service or any incident therein, 
including head trauma.

2.  Herpes was not present during the appellant's active 
service and the record contains no indication that his 
current genital herpes is causally related to his active 
service or any incident therein.   

3.  The most probative evidence indicates that the 
appellant's current acquired psychiatric disorders, including 
dysthymia and PTSD, are not causally related to his active 
service or any incident therein.


CONCLUSIONS OF LAW

1.  Cerebellar atrophy was not incurred in or aggravated by 
active service, nor may such disability be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Herpes was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  An acquired psychiatric disability, including PTSD and 
dysthymia, was not incurred in or aggravated by active 
service, nor may such disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including what part of that evidence VA will seek to obtain 
and what part the claimant is expected to provide.  
38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between active service and the disability; (4) 
degree of disability; and (5) effective date.  

After reviewing the record in this case, the Board finds that 
no further action is necessary to fulfill VA's VCAA 
notification duties.  In July 2005 letters issued prior to 
the initial decision on the claims, the RO advised the 
appellant of the information and evidence needed to 
substantiate and complete a claim of service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  In August 
2008, the RO issued a letter for the express purpose of 
complying with the Court's decision in Dingess.  The 
appellant did not respond.  Cf. Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that after VA provides a content-
compliant VCAA notice, albeit in an untimely manner, and a 
claimant subsequently informs VA there is no further evidence 
to submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).  In any event, the Board observes that service 
connection is being denied and, thus, no initial rating or 
effective date is being assigned.  In view of the foregoing, 
the Board finds that no further action is necessary to 
fulfill VA's duty to notify under the VCAA.  Neither the 
appellant nor his representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In this case, the appellant's service treatment records are 
on file, as are post-service clinical records identified or 
submitted by the appellant.  The appellant has neither 
submitted nor identified any additional, available post-
service VA or private clinical records pertaining to his 
claim and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2009).  

The appellant has also been afforded several VA examinations 
in connection with his claims.  38 C.F.R. § 3.159(c)(4).  The 
Board finds that the medical opinions obtained are adequate.  
The opinions, provided by qualified medical professionals, 
are predicated on a review of the claims folder and/or the 
appellant's medical history.  The examiners also provided 
full discussions regarding the evidence and history reviewed 
along with the opinions expressed, including with respect to 
the question of whether the appellant has a psychiatric 
disorder, other than PTSD, which is related to service.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the appellant.  Neither the appellant 
nor his representative has argued otherwise.  



Background

Service treatment records corresponding to the appellant's 
first period of active service show that at his June 1977 
military enlistment medical examination, the appellant denied 
a history of drug and alcohol abuse, as well as psychiatric 
treatment.  No pertinent abnormalities were identified on 
clinical evaluation.  

In-service treatment records show that in July 1977, the 
appellant was seen for "personal problems."  Service 
personnel records show that the appellant was given a trainee 
discharge in September 1977 for marginal or nonproductive 
performance.  

Service medical records corresponding to the appellant's 
second period of active service show that at his August 1979 
military enlistment medical examination, he reported a 
history of dizziness or fainting spells, apparently related 
to an inner ear infection several years prior.  He also 
endorsed a history of depression or excessive worry.  In that 
regard, the examiner noted that the appellant had previously 
been discharged from service based on a "failure to cope."  
He denied other psychiatric history.  The appellant also 
denied a history of venereal diseases and head injuries.  On 
clinical evaluation, no pertinent abnormalities were noted.  
The appellant's head and genitourinary system were normal.  
Psychiatric and neurologic evaluations were also normal.  

In-service medical records show that in July 1980, the 
appellant sought treatment for burning on urination.  
Laboratory testing showed gram-negative intracellular 
diplococci and the appellant was treated with antibiotics.  
On follow-up later that month, he was cleared.  

In October 1980, the appellant sought treatment for a 
laceration over his left eye.  He reported that he had been 
hit with a ratchet bar.  The wound was cleaned and sutured.  

In January 1981, the appellant was seen in the emergency room 
after an automobile accident.  He reported that the driver of 
the car in which he had been riding lost control of the 
vehicle.  The appellant also indicated that he had had a loss 
of consciousness in the ambulance on the way to the hospital.  
On examination, the appellant was alert.  Neurological 
examination was grossly intact.  The appellant was noted to 
have alcohol on his breath.  The examiner noted abrasions on 
the appellant's forehead and face, a laceration on his chin, 
and a possible fracture of the mandible.  Subsequent X-ray 
studies showed traumatic arthritis of the mandible.  

In August 1981, the appellant sought treatment after he was 
involved in a fight and sustained a laceration on his head.  
He denied loss of consciousness.  Examination showed a 3-
centimeter jagged laceration and a small hematoma.  The 
diagnosis was scalp laceration.  

In August 1982, the appellant was seen in the emergency room 
with left eye trauma and a chin laceration which he 
reportedly sustained in a fist fight.  The assessment was 
periorbital hematoma.  X-ray studies of the face revealed no 
fractures.  

In December 1982, the appellant was seen with complaints of 
burning urination and penile discharge.  He was diagnosed as 
having nongonococcal urethritis.  He was treated with 
antibiotics and cleared in January 1983.  

In April 1983, the appellant was treated for 
chancroid/lymphadenopathy bulba.  On reevaluation later that 
month, his condition was noted to have resolved.  

In September 1983, the appellant sought treatment for lesions 
in his groin area.  The diagnosis was again chancroid.  
According to a September 1983 STD Data Sheet, follow-up 
examination later that month showed no skin lesions in the 
genital area and the appellant was cleared of communicable 
disease.  

Service personnel records show that the appellant declined a 
military separation medical examination.  

Medical records corresponding to the period following the 
appellant's discharge from active duty show that he underwent 
a military reenlistment medical examination in February 1984, 
in connection with his service in the National Guard.  At 
that time, he reported a history of dizziness or fainting 
spells, a head injury, periods of unconsciousness, and 
venereal disease.  The examiner elaborated that the 
appellant's reports of dizziness referred to an episode of 
labyrinthitis in 1975.  His head injuries referred to injures 
sustained in a motor vehicle accident and an assault.  The 
examiner indicated that there was no permanent damage.  
Finally, the examiner noted that the appellant had been 
treated for venereal disease in 1983.  On clinical 
evaluation, no pertinent abnormalities were recorded.  The 
appellant's head and genitourinary system were normal.  
Psychiatric and neurological evaluations were also normal.  

In February 1984, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for a fractured jaw, dental injury, concussion, 
and scars, which he reportedly sustained in a motor vehicle 
accident in January 1982.  

In connection with his claim, the appellant underwent VA 
general medical examination in May 1984, at which he reported 
that he sustained a fractured jaw in service.  He also 
reported that he had sustained a "blow out fracture" of his 
right orbit in a recent motor vehicle accident which had 
occurred the previous month.  He reported that he was under 
continuing medical care due to diplopia and eye spasms.  
Examination showed no pertinent abnormalities.  Genitourinary 
examination was normal.  The diagnosis was "no medical 
illness."  

At a VA orthopedic examination in May 1984, the appellant 
reported a history of a jaw fracture in an in-service motor 
vehicle accident.  He also reported that he had been in a 
more recent accident, in April 1984, in which he had 
sustained a fracture of the left eye.  The diagnosis was 
history of fracture of the mandible.  

As discussed above, it does not appear that the appellant's 
claims were adjudicated.  

Also of record is an April 1985 military reenlistment medical 
examination report, conducted in connection with the 
appellant's National Guard service.  The examination report 
shows that the appellant again reported a history of 
dizziness or fainting spells, a head injury, and gonorrhea.  
The examiner elaborated that the appellant's reports of 
dizziness referred to an episode of dizziness in 1975 
following an ear infection.  He had had no further problems.  
The appellant also reported that he had sustained a blow out 
fracture of his right orbital area but the injury had healed 
without problems.  The examiner also noted that the appellant 
had been treated twice for gonorrhea in 1982.  On clinical 
evaluation, no pertinent abnormalities were recorded.  The 
appellant's head and genitourinary system were normal.  
Psychiatric and neurological evaluations were also normal.  

At a periodic examinations conducted in February 1989, no 
pertinent abnormalities were observed.  The appellant's head 
and genitourinary systems were normal, as were psychiatric 
and neurologic evaluations.  

At a March 1994 periodic physical examination, a scar was 
noted under the appellant's chin.  Otherwise, no 
abnormalities were observed, including on psychiatric 
evaluation.  On a report of medical history, the appellant 
reported a history of dizziness or fainting spells, a head 
injury, and venereal disease.  He explained that his 
dizziness related to an inner ear infection in 1975.  He also 
reported a history of a head injury in 1981 which he 
sustained while playing pool.  Finally, he reported a history 
of venereal disease in Korea in 1982.  

In May 2004, the appellant submitted a claim of service 
connection for alcoholism.  Medical records assembled in 
support of his claim include VA clinical records, dated from 
October 2002 to June 2004.  

In pertinent part, these records show that the appellant was 
evaluated in the VA mental health clinic in October 2002.  He 
reported that he had a history of feeling sad for some years.  
He indicated that he had begun taking Paxil and undergoing 
treatment for alcoholism and substance abuse in 2001.  The 
appellant also reported a history of several head injuries as 
well as herpes.  After examining the appellant, the examiner 
indicated that the appellant had a history of depression and 
alcohol abuse with likely dysthymic disorder.  The diagnoses 
included dysthymic disorder, alcohol abuse reportedly in 
remission, and narcissistic personality disorder.  A PTSD 
screening was negative.  

Subsequent VA clinical record show that the appellant 
thereafter received sporadic psychiatric treatment.  During 
this time, he described his father as being an alcoholic.  
The appellant indicated that his childhood had been scarred 
by his father's abuse.  

In November 2003, the appellant underwent a CT scan in 
connection with this complaints of gait and memory problems.  
The CT scan showed cerebral atrophy consistent with his 
history of alcohol use.  The appellant acknowledged having a 
history of blackouts and drinking up to a case of alcohol at 
a time.  The assessments were dysthymic disorder, 
narcissistic personality disorder, and alcohol dependence.  
Immediate treatment was recommended, but the appellant was 
described as being in "entrenched denial."  

Thereafter, in June 2004, the appellant was admitted to a VA 
facility for inpatient substance abuse treatment.  During the 
course of his treatment, in February 2005, the appellant was 
seen for a new eruption of herpes.  He reported a long 
history of genital herpes and noted that his eruptions had 
increased with changes in his psychiatric medications.  The 
assessment was genital herpes eruption.  The appellant was 
discharged from substance abuse treatment in February 2005.  

In June 2005, the appellant submitted a claim of service 
connection for herpes and residuals of head trauma.  He later 
amended his claim to include service connection for PTSD.  In 
response to the RO's request, the appellant provided a 
stressor statement in August 2005.  He indicated that during 
his active service, he had been stationed in Korea from 
October 1982 to December 1983.  During that time, he had 
worked as a "wrecker operator" and had had numerous 
opportunities to visit radar sites on the DMZ.  He also 
described an incident in which his unit was put on alert when 
President Ronald Reagan came to visit Korea.  During this 
time, he had to sit in a foxhole for three days.  He 
indicated that "with my imagination I was there in 1951 in 
Korean War."

In connection with his claim, the RO obtained additional VA 
clinical records, dated to August 2005.  In pertinent part, 
these records show that the appellant continued to receive 
mental health treatment.  In July 2005, he requested a 
referral for counseling to deal with longstanding issues with 
his father's physical and emotional abuse.  The impressions 
included narcissistic personality disorder, history of 
dysthymic disorder, and alcohol dependence in remission.  In 
August 2005, the appellant was evaluated in the dementia 
clinic in connection with his concerns of progressive 
cognitive difficulties over the last 10 years, more marked in 
the last three to four.  On examination, the appellant 
reported a history of a head injury during service in which 
he was hit over the head with a pool cue.  He also reported 
sustaining head injures in two motor vehicle accidents.  
After service, he joined the Oregon National Guard and also 
worked a variety of civilian jobs.  The appellant described 
himself as a "pretty consistent daily drinker" but started 
binge drinking and using methamphetamines after he retired 
from the National Guard.  The appellant reported that in 
2004, he underwent seven months of rehabilitation and had 
been clean and sober since that time.  The appellant reported 
that he was working with a psychiatrist due to ongoing 
depression and anxiety which he believed stemmed from his 
early childhood abuse at the hands of his father.  The 
examiner noted that the appellant was concerned that his 
memory and attention problems were related to head injuries 
during service.  The examiner indicated, however, that there 
was nothing to suggest that the appellant has had any long 
term deficits as a result of his head injuries.  She noted 
that the appellant did exhibit impressive cerebellar atrophy 
on CT scan, accompanied by mild slurred speech and possibly 
mild ataxia.  This could all be due to alcohol, although the 
degree of atrophy was surprising.  She noted that some people 
were more sensitive to the effects of alcohol.  Further 
evaluation was recommended.  

The appellant underwent VA brain and spinal cord examination 
in August 2005.  He claimed that he had sustained several 
closed head injuries during service, with loss of 
consciousness on at least two occasions.  He further claimed 
that he had been hospitalized for one to two months in 1981 
with a head injury and jaw fracture.  The examiner described 
the appellant as a poor historian who "provides little in 
the way of helpful past medical history."  She noted that 
she had reviewed the claims folder, including the service 
treatment records, for the appellant's medical history.  She 
noted that the appellant had a history of heavy alcohol use 
and had recently been diagnosed with severe cerebellar 
atrophy of undetermined cause, thought perhaps related to 
alcoholic cerebellar atrophy.  In light of the appellant's 
reported history of learning difficulties and slurred speech 
since childhood, other etiologies had been considered.  After 
examining the appellant and reviewing his claims folder, the 
examiner diagnosed the appellant as having cerebellar 
atrophy, probably congenital in nature given evidence of 
learning disabilities and failure to achieve average 
developmental milestones.  The examiner noted that the 
appellant had also had head injuries and cerebellar alcoholic 
degeneration superimposed on his condition.  She indicated, 
however, that it was more likely than not that the 
appellant's current progressive cerebellar dysfunction was 
related to alcohol abuse.  

At a VA genitourinary examination in August 2005, the 
appellant reported that he was first diagnosed as having 
herpes in 1984.  Since that time, he indicated that he had 
had flare-ups associated with anxiety or stress.  The 
appellant reported a history of multiple sexual partners.  He 
was married for 13 years between 1988 and 2004, but his 
spouse did not develop herpes.  The examiner reviewed the 
appellant's service treatment records and noted that there 
were no documented episodes of herpes during service.  
Although the appellant was treated on several occasions 
during service for sexually transmitted diseases, she noted 
that in all the medical records, she could find no documented 
episode of herpes.  After examining the appellant and 
reviewing the claims folder, the examiner diagnosed history 
of genital herpes.  She indicated that the appellant reported 
that his first rash consistent with herpes had occurred in 
1984, after his discharge from active service.  

At a VA psychiatric examination in August 2005, the appellant 
reported that during active service, he had served in Korea.  
He denied active combat.  The appellant denied a history of 
psychiatric hospitalizations and indicated that he had not 
been treated for PTSD, although he had been treated for 
substance abuse.  The appellant reported that he was the 
oldest of three boys and had been abused by his father.  As 
the oldest boy, he indicated that he took the brunt of the 
abuse.  The appellant reported that he did not do well 
academically and thought he may have had ADHD and learning 
difficulties.  The appellant reported a history of two motor 
vehicle accidents during service, as well as an incident in 
which he was hit over the head with a pool cue in a bar 
fight.  During his service in Korea, the appellant reported 
that he had a frightening incident in which he had a 
difficult time maneuvering his truck up a winding road.  At 
the time, there was some risk that the truck might slide off 
the road.  The appellant acknowledged that there was no 
negative outcome to the incident.  The appellant reported 
that his current symptoms included mood disturbances.  He did 
not report hyperarousal or a pattern of avoidance of any 
identified stressors.  The appellant did not describe 
flashbacks or vivid recalls of the service incidents he 
related, although he provided more extensive detail about his 
childhood trauma, including threats of physical injury.  
After examining the appellant, the diagnoses rendered by the 
examiner included dysthymia as well as PTSD, secondary to 
childhood physical abuse.  The examiner explained that the 
appellant had detailed a history of physical and emotional 
abuse during childhood, including physical injury, and felt 
that he had PTSD from his early childhood experiences.  The 
examiner noted that it was difficult to establish any 
specific stressors from the appellant's military experience 
which resulted in significant psychiatric symptoms.  The 
examiner also noted that the appellant did not report 
symptoms of PTSD (including recurrent intrusive thoughts, 
flashbacks, hyperarousal, startle response, or avoidance 
patterns) associated with any incident of military service.  
She concluded that the veteran did not appear to have a 
service-related psychiatric disability.  Further, she noted 
that it did not appear that any preexisting psychiatric 
disorder was aggravated by military service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection for certain diseases, including a 
psychosis and an organic disease of the nervous system, may 
be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a) (2009).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the appellant 
was engaged in combat with the enemy.  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a appellant's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009).

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

The Board notes that effective October 29, 2008, VA amended 
its regulations regarding service connection for PTSD by 
eliminating the requirement for evidence corroborating the 
claimed in-service stressor in cases in which PTSD is 
diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 
2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  In this case, 
the evidence does not show, nor does the appellant contend, 
that PTSD was diagnosed in service.  Thus, this amended 
provision is not for application.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  Under that provision, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

Cerebellar atrophy, claimed as residuals of head trauma

The appellant seeks service connection for cerebellar 
atrophy, which he argues is the result of multiple head 
injuries he sustained during active service.

As set forth above, the appellant's service treatment records 
document several incidents of trauma to the head and face 
area.  In January 1981, for example, he was treated for 
abrasions on his forehead and face which he reportedly 
sustained in an automobile accident.  In August 1981, the 
appellant was seen for a laceration on his head which he 
sustained in a fight.  In August 1982, the appellant was 
treated for left eye trauma and a chin laceration which he 
sustained in another fight.  

As noted above, however, that an injury occurred in service 
is not enough; there must be chronic disability resulting 
from that injury.  In this case, while the service clinical 
records document multiple episodes of trauma to the head and 
face, such records are entirely negative for complaints or 
findings of cerebellar atrophy.  Indeed, repeated 
neurological evaluations were consistently normal.  

The Board further notes that the post-service medical 
evidence is similarly negative for any indication of 
cerebellar atrophy within the first post-service year.  
Indeed, the record on appeal contains a February 1984 
military reenlistment medical examination report which showed 
that that appellant's head was normal, as was neurological 
evaluation.  Similar findings were recorded during a May 1984 
VA medical examination, as well as periodic National Guard 
examinations performed in April 1985, February 1989, and 
March 1994.  

In fact, the record on appeal shows that it was not until 
November 2003, more than 20 years after his separation from 
active service, that the appellant underwent a CT scan in 
connection with this complaints of gait and memory problems.  
The CT scan showed cerebral atrophy consistent with his 
history of alcohol use.  

In view of the foregoing, the Board finds that although the 
appellant is shown to have sustained head trauma during 
active service, the most probative evidence shows that 
cerebellar atrophy was not present in service or for many 
years thereafter, nor does the contemporaneous record support 
a finding of continuous symptomatology, such as neurological 
deficits, since service.  

Although the record shows that cerebellar atrophy was not 
present in service or for many years thereafter, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  

In this case, however, the most probative evidence indicates 
that the appellant's current cerebellar atrophy is not 
causally related to his active service or any incident 
therein, including head trauma.  In that regard, VA clinical 
records show that his treating physician, in addressing the 
appellant's concerns that his cerebellar atrophy was due to 
in-service head injuries, indicated that there was nothing to 
suggest that the appellant had any long term deficits as a 
result of his head injuries.  Additionally, in August 2005, a 
VA physician concluded, after examining the appellant and 
reviewing his claims folder, that his progressive cerebellar 
atrophy is more likely related to his alcohol abuse.  This is 
consistent with the other medical evidence of record noting 
cerebellar atrophy consistent with alcohol abuse.  

While the appellant is shown to have a long history of 
alcohol abuse, including notations of alcohol use during 
service, the Board notes that an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).

The Board has considered the appellant's assertions to the 
effect that his cerebellar atrophy was incurred in service as 
a result of multiple head traumas.  As the record does not 
establish that he possesses a recognized degree of medical 
knowledge, however, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education, such as an opinion on the 
etiology of his cerebellar atrophy.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, there is no medical evidence 
of record which would support his theory of entitlement.  

In summary, the Board finds that the most probative evidence 
of record shows that the appellant's current progressive 
cerebellar atrophy was not present during service or for many 
years thereafter nor is it related to his active service or 
any incident therein, including head trauma.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim and the benefit of the doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Herpes

The appellant also seeks service connection for herpes.

As discussed in detail above, the appellant's service medical 
records are entirely negative for complaints or findings of 
herpes.  Indeed, the appellant concedes that he was not 
diagnosed as having herpes until at least 1984, after his 
separation from service.  

While the appellant's service treatment records document that 
he was treated for sexually transmitted diseases on multiple 
occasions during active service, on each of these occasions, 
testing did not reveal the presence of the herpes virus.  
Rather, these records show bacterial infections which cleared 
with antibiotics.  For example, in July 1980, laboratory 
testing showed gram-negative intracellular diplococci and the 
appellant was successfully treated with antibiotics.  In 
December 1982, the appellant was diagnosed as having 
nongonococcal urethritis.  He was treated with antibiotics 
and cleared in January 1983.  In April and September 1983, 
the appellant was diagnosed as having chancroid, which was 
successfully treated.  The first post-service notation of 
herpes is not until 2002, 19 years after his separation from 
active service, when the appellant reported a history of 
herpes.  He was treated for a genital herpes eruption in 
2005.  Based on the foregoing, the Board concludes that the 
most probative evidence shows that herpes was not clinically 
evident during the appellant's active service or for many 
years thereafter.  

As set forth above, however, service connection may still be 
granted for a disease first diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In other words, if there is 
a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  

In this case, however, the record contains no indication that 
the appellant's current herpes is causally related to his 
active service or any incident therein.  In fact, in August 
2005, the appellant was afforded a VA genitourinary 
examination for the purposes of obtaining a medical opinion 
in connection with his claim of service connection for 
herpes.  After examining the appellant and reviewing his 
claims folder, the examiner noted that the first rash 
described by the appellant consistent with herpes was in 
1984, after his discharge from active service.  

The Board has considered the appellant's contentions to the 
effect that his current herpes was contracted during his 
period of active duty in Korea.  As the record does not 
establish that he possesses a recognized degree of medical 
knowledge, however, the appellant lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education, including an opinion 
regarding the diagnosis or date of onset of his herpes.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the record on appeal contains no medical evidence 
which supports his theory of entitlement or otherwise 
suggests that his current herpes is causally related to his 
active service or any incident therein.  

In summary, the Board finds that herpes was not present 
during service, nor does the record on appeal contain any 
probative evidence linking the appellant's post-service 
herpes to his active service or any incident therein.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim and the benefit of the doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Acquired psychiatric disability, including PTSD

The appellant also seeks service connection for PTSD.  
Neither he nor his representative has submitted specific 
argument in support of his claim, although it appears he 
contends that he developed PTSD as a result of stressful 
experiences in Korea.  

In addition, although not specifically claimed by the 
appellant, the Board is expanding his original claim to 
include acquired psychiatric disabilities other than PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is, causes him).  

After carefully considering the record, the Board concludes 
that the preponderance of the evidence is against service 
connection for an acquired psychiatric disability, including 
PTSD.  

As discussed above, the appellant's service treatment records 
are entirely negative for findings of an acquired psychiatric 
disorder.  Similarly, there is no indication that a 
psychiatric disability was manifest to a compensable degree 
within one year of separation from active service.  In fact, 
the record on appeal contains the report of a medical 
examination conducted in February 1984, shortly after the 
appellant's separation from active service, which notes that 
psychiatric evaluation was normal at that time.  As discussed 
in more detail above, psychiatric evaluations were also 
normal during periodic examinations conducted in April 1985, 
February 1989, and March 1994.  

Rather, the first contemporaneous evidence of complaints of 
psychiatric symptomatology is not until October 2002, , 
approximately twenty years after the appellant's separation 
from active service when the appellant was evaluated in the 
VA mental health clinic.  The diagnoses included dysthymic 
disorder and narcissistic personality disorder.  

Although the record in this case shows that a psychiatric 
disability was not present in service or within the first 
post-service year, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In that regard, the record on appeal contains additional 
post-service clinical records noting diagnoses of dysthymic 
disorder and narcissistic personality disorder.  None of this 
medical evidence, however, contains any indication that any 
current psychiatric disability, including dysthymic disorder, 
is causally related to the appellant's active service or any 
incident therein.

In fact, the appellant was afforded a VA psychiatric 
examination in August 2005 to determine the nature and 
etiology of his current psychiatric disability.  After 
examining the appellant and reviewing the claims folder, the 
examiner diagnosed the appellant as having dysthymia and 
PTSD.  The examiner, however, specifically concluded that the 
appellant's psychiatric disorders were not service-related.  
Moreover, she indicated that his PTSD was specifically due to 
childhood trauma and not associated with his active service.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
based her opinion on a review of the appellant's medical 
history.  Finally, the Board notes that there is no medical 
evidence of record which contradicts this medical opinion or 
otherwise suggests that the appellant's current psychiatric 
disabilities are causally related to his active service.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).

In summary, lacking any probative evidence of a psychiatric 
disability in service or within the first post-service year, 
and absent evidence of a link between such disability and the 
appellant's active service or any incident therein, the Board 
finds that service connection for an acquired psychiatric 
disability, including PTSD, is not warranted.

In reaching this decision, the Board has considered that the 
appellant has been diagnosed as having a narcissistic 
personality disorder.  Congenital or developmental 
abnormalities such as personality disorders, however, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2008).  While service connection may be 
granted in limited circumstances for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no probative medical evidence indicating that the 
appellant's personality disorder was aggravated during 
service.  

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the claims of service connection for a psychiatric 
disability, including dysthymia and PTSD.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cerebellar atrophy, 
claimed as residuals of head trauma, is denied.

Entitlement to service connection for herpes is denied.

Entitlement to service connection for an acquired psychiatric 
disability, including PTSD and dysthymia, is denied.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


